t c memo united_states tax_court edward kazuo ozaki petitioner v commissioner of internal revenue respondent docket no filed date edward kazuo ozaki pro_se james m klein for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and additions to petitioner’s federal_income_tax tax_year deficiency dollar_figure big_number big_number big_number big_number big_number big_number additions to tax sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6651 --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issues remaining for decision are is petitioner liable for the addition_to_tax under sec_6651 for each of the years at issue we hold that he is is petitioner liable for the addition_to_tax under sec_6654 for each of the years at issue we hold that he is findings_of_fact most of the facts have been deemed established pursuant to the court’s order under rule f dated date at the time petitioner filed the petition in this case he 1all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure 2the only determinations in the notices of deficiency for the years at issue that petitioner disputes relate to the addi- tions to tax under sec_6651 and and a respon- dent concedes the determinations under sec_6651 we conclude that petitioner has abandoned contesting any remaining determinations in the notices of deficiency for the years at issue other than the determinations under sec_6651 and sec_6654 resided in chicago illinois throughout the years at issue until the time of the trial in this case petitioner who received a master’s degree in music from northwestern university has worked as a sales manager and as a singer composer during world war ii when petitioner’s mother was years old and when petitioner’s father was years old the u s government confined each of them and their respective families in certain government facilities because of their japanese ancestry petitioner’s parents made petitioner aware of their respective experiences in those facilities the last tax_return return filed by petitioner was for his taxable_year petitioner did not file a return for any of the taxable years at issue although he received timely one or more forms w-2 wage and tax statement and one or more forms 1099-nec non-employee compensation_for each of those years no physician or psychologist has made a determination that petitioner suffered from a mental illness or condition that prevented him from complying with the tax laws for the years at issue respondent sent to petitioner a notice_of_deficiency no- tice for petitioner’s taxable years and a separate notice for petitioner’s taxable years and and a separate notice for petitioner’s taxable years and in those notices respondent determined that for the years indicated petitioner received the following amounts of taxable_income from the following sources tax_year source bands and bows orchestral assoc united bindery walt disney picture sec_1st commercial total income amount dollar_figure big_number big_number dollar_figure tax_year source bands and bows orchestral assoc fleur de lys united bindery 1st commercial total income amount dollar_figure big_number big_number dollar_figure tax_year source bands and bows orchestral assoc united bindery 1st commercial total income amount dollar_figure big_number big_number dollar_figure tax_year source bands and bows orchestral assoc united bindery 1st commercial oak park temple total income amount dollar_figure big_number big_number big_number dollar_figure tax_year source orchestral assoc united bindery 1st commercial oak park temple st ferdinand’s total income amount dollar_figure big_number big_number big_number dollar_figure tax_year source chicago sinai congregation st ferdinand’s united bindery orchestral assoc oak park temple 1st commercial total income amount dollar_figure big_number big_number big_number big_number dollar_figure tax_year source chicago sinai congregation united bindery orchestral assoc oak park temple 1st commercial halevi choral chicago sinai congregation half note music total income amount dollar_figure big_number big_number big_number 3dollar_figure 3there was a mathematical error in computing the total income of petitioner for the tax_year that appeared in the facts deemed established under rule f the correct total income of petitioner for that year ie dollar_figure as determined in the pertinent notice is used here opinion petitioner has the burden of proving that respondent’s determinations under sec_6651 and sec_6654 are wrong rule a 290_us_111 petitioner claims that his failure_to_file a return for any of the years at issue and to pay estimated_tax for each such year is attributable to his mental illness caused by failure of u s government to acknowledge that violation of constitutional and civil rights of japanese americans during world war has debili- tating and demoralizing effects on the child edward kazuo ozaki of u s concentration camp survivors with respect to the determinations at issue under sec_6651 mental illness or mental incapacity can constitute reasonable_cause for the failure_to_file a return 16_tc_893 see 126_f3d_915 7th cir addressing reasonable_cause exception with respect to failure_to_pay_tax under sec_6651 however if the taxpayer is able to exercise 4the record does not disclose when respondent commenced an examination of each of the years at issue we proceed on the assumption that respondent’s examination of each of those years commenced after date and that sec_7491 is applica- ble in the instant case the record establishes that petitioner did not file a tax_return or pay estimated_tax for any of the years at issue we conclude that respondent has satisfied respondent’s burden of production under sec_7491 ordinary care and prudence with respect to nontax matters the claimed mental illness or mental incapacity does not constitute reasonable_cause see carlson v united_states supra pincite except for his self-serving testimony on which we are unwilling to rely petitioner has introduced no evidence estab- lishing that he had a mental illness or mental incapacity which prevented him from filing a return for each of the years at issue in fact the record establishes that throughout the years at issue until the time of the trial in this case peti- tioner has worked as a sales manager and as a singer composer and has almost doubled his income throughout that period on the record before us we find that petitioner has failed to carry his burden of proving that he suffered from a mental illness or mental incapacity which prevented him from filing a return for each of the years at issue on that record we further find that petitioner has failed to prove that he is not liable for the addition_to_tax under sec_6651 for each of those years with respect to the determinations at issue under sec_6654 on the record before us we find that petitioner has failed to show that any of the exceptions in sec_6654 apply in the instant case on that record we further find that petitioner has failed to prove that he is not liable for the addition_to_tax under sec_6654 for each of the years at issue to reflect the foregoing respondent’s concession and the issues deemed abandoned by petitioner decision will be entered under rule
